Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 1 of 25 PageID# 1820




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION


                                                    )
CHMURA ECONOMICS &                                  )       Case No. 3:19-cv-813
ANALYTICS, LLC,                                     )       Judge Robert E. Payne
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
                      Defendant.                    )

       MEMORANDUM IN SUPPORT OF MOTION OF DEFENDANT RICHARD
     LOMBARDO FOR SUMMARY JUDGMENT PURSUANT TO FED.R.CIV.P. 56

I.     INTRODUCTION

       On October 31, 2019, Plaintiff Chmura Economics & Analytics, LLC (“Chmura”) filed a

Complaint against Defendant Richard A. Lombardo (“Lombardo”) seeking to enforce a

Confidentiality, Non-Competition & Non-Solicitation Agreement (the “Agreement”) on the

grounds that Lombardo “threatened” to breach it. Faced with a Motion to Dismiss, on December

9, 2019, Chmura filed a First Amended Complaint expanding its claims against Lombardo to

include breach of the Agreement (Count I), declaratory judgment that the Agreement is valid and

enforceable (Count II), violation of the Defend Trade Secrets Act (DTSA) (Count III), and

conversion of a laptop and information contained thereon (Count IV). [Doc. #12].

       No genuine issue of material fact exists as to any claim set forth in the Amended Complaint.

Chmura’s claims are based on an invalid and unenforceable Agreement. The non-competition

provision of the Agreement is so broad it would prevent Lombardo from working for numerous



                                                1
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 2 of 25 PageID# 1821



non-competitive companies across the entire U.S., including banks, financial investment firms and

software companies, and the confidentiality provision is so broad that it would prevent Lombardo

from making use of any of the knowledge and skills he acquired through his experience at Chmura

forever.

         Even if he had an obligation to keep the purported confidential information secret or return

it (which he did not), Lombardo never breached the Agreement, never misappropriated any trade

secrets, and never converted any laptop or any trade secrets contained thereon. For these, and other

reasons, Lombardo is entitled to summary judgment on each of Chmura’s claims.

         On December 23, 2019, Lombardo filed a Counterclaim asserting, among other things,

claims for violation of the Fair Labor Standards Act (“FLSA”) (First Claim for Relief), the Ohio

Prompt Pay Act (Fourth Claim for Relief) and Minimum Fair Wage Standards Act (Fifth Claim

for Relief) for knowingly misclassifying Lombardo as an exempt employee and failing to pay him

overtime. 1 [Doc. #19].

         No genuine issue of material fact exists as to Chmura’s liability for payment of unpaid

overtime under the FLSA, Ohio Prompt Pay Act or Minimum Fair Wage Standards Act. The only

issue remaining for the Court on these claims will be the amount of damages to which Lombardo

is entitled. 2




    1
      Lombardo is also seeking declaratory judgment that the Agreement is invalid and unenforceable (Sixth Claim
for Relief). The Sixth Claim for Relief is addressed as part of the arguments set forth in addressing Chmura’s claim
for declaratory judgment (Count II). Lombardo seeks affirmative summary judgment that the Agreement is
unenforceable and invalid.
    2
      The remaining claims for adjudication will be Lombardo’s Second Claim for Relief (Retaliation under the FLSA)
and Third Claim for Relief (Breach of Contract), as well as the amount of damages to which Lombardo is entitled to
recover on each claim.


                                                         2
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 3 of 25 PageID# 1822



II.    STATEMENT OF UNDISPUTED FACTS

       The Parties

       1.      Chmura is a “software and consulting firm in the field of data analytics.” Amended

Complaint, ¶9. Chmura sells a “proprietary software” that “provides demographics and labor data,

such as highly granular occupation forecasts and real-time data about job postings.” Amended

Complaint, ¶9; Declaration of Kyle West (“West Dec.”), ¶3 (attached as Exhibit 1); Declaration

of Richard A. Lombardo (“Lombardo Dec.”), ¶2 (attached as Exhibit 2). “Chmura’s team of

economists, data scientists, and statisticians also provide consulting services to help clients

interpret and use the data available through its software products.” Amended Complaint, ¶9.

       2.      Lombardo, a resident of Ohio who worked in Cleveland, Ohio, marketed and sold

Chmura’s software products nationwide. Amended Complaint, ¶¶10 and 11; Chmura Economics

& Analytics, LLC’s Objections and Responses to Richard Lombardo’s First Request for

Admissions (the “Admissions”), No. 39 (attached as Exhibit 3); Lombardo Dec., ¶¶1, 3, and 5.

       The Non-Competition, Non-Solicitation and Confidentiality Agreement

       3.      On February 3, 2015, Chmura sent Lombardo a letter offering him employment as

an Inside Sales Representative at Chmura. Lombardo Dec., ¶3 (a copy of the February 3, 2015

Letter is attached to the Lombardo Dec. as Exhibit A). Lombardo signed the February 3, 2015

Letter. Lombardo Dec., ¶3.

       4.      Lombardo was hired to sell Chmura’s technology platform, JobsEQ. Lombardo

Dec., ¶3, Ex. A.

       5.      On or about February 4, 2015, Lombardo and Chmura executed a Confidentiality,

Non-Competition & Non-Solicitation Agreement (the “Agreement”). Amended Complaint, Ex. A;

Lombardo Dec., ¶4 (a copy of the Agreement is attached to the Lombardo Dec. as Exhibit B).


                                               3
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 4 of 25 PageID# 1823



       6.      The Agreement contains the following covenants not to compete or interfere:

               For a period beginning on the Effective Date of this Agreement and ending
               two (2) years after the employment relationship between Employee and the
               Company terminates for any reason whatsoever (“the Restricted Period”),
               Employee shall not:

                                                 ***

               (b)     directly or indirectly, perform, whether as an employee, independent
               contractor, consultant, agent, or owner, the same, similar, or substantially
               similar job duties or services as s/he performed for the Company on the date
               of his/her termination or within the one (1) year period preceding the date
               of his/her termination for or on behalf of any person or entity that
               engages in the Company’s Business in any geographic areas serviced by
               Employee or in which Employee provided goods or services on behalf of
               the Company during his/her employment with the Company;

               (c)      directly indirectly, on behalf of himself or any other person,
               partnership, company, corporation or other entity, solicit or attempt to
               solicit for purposes of providing products or services that are the same
               or substantially similar to the Company’s Business any individual or
               entity to whom Employee provided products or services at any time during
               the period of his/her employment with the Company, to whom Employee
               pursued on behalf of the Company, or of whom Employee had knowledge
               based on his/her employment with the Company because the Company
               provided products or services to or actively pursed [sic] the individual or
               entity during Employee’s employment.

Amended Complaint, Ex. A (Agreement, Terms of Agreement, §3(b) & (c)) (emphasis added);

Lombardo Dec., Ex. B (Agreement, Terms of Agreement, §3(b) & (c)).

       7.      The Agreement contains the following agreement not to disclose confidential

information:

               1.     Confidentiality. […]

               Accordingly, Employee shall not, during the term of his/her
               employment and thereafter regardless of the reason for his/her
               termination, reveal or disclose to any person outside of the Company,
               or use for his/her own benefit or the benefit of any other person or
               entity, any confidential or proprietary information concerning the
               business or affairs of the Company, or concerning the Company's


                                                4
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 5 of 25 PageID# 1824



               customers, clients or employees ("Confidential and Proprietary
               Information"). For purposes of this Agreement, Confidential and
               Proprietary Information includes, but is not limited to the Company's
               financial information or plans; sales and marketing information or plans;
               business or strategic plans; salary, bonus or other personnel information of
               any type; information concerning methods of operation; proprietary systems
               or software; legal or regulatory information; cost and pricing information or
               policies; information concerning new or potential products or markets;
               models, practices, procedures, strategies or related information; research
               and/or analysis; and information concerning new or potential investors,
               customers, or clients.

Amended Complaint, Ex. A, §1; Lombardo Dec., Ex. B (Agreement, §1).

       8.      Pursuant to the Agreement, the critical term “Company’s Business” is broadly

defined as “services in the field(s) of economics, workforce development, economic development,

strategic planning, and software design and licensing.” Amended Complaint, Ex. A (Agreement,

Reasons for Agreement, ¶1); Lombardo Dec., Ex. B (Agreement, Reasons for Agreement, ¶1).

       9.      The Agreement is governed by Virginia law. Amended Complaint, Ex. A

(Agreement, Terms of Agreement, §7); Lombardo Dec., Ex. B (Agreement, Terms of Agreement,

§7).

       10.     The Agreement further provides that “[i]n the event of a breach or a threatened

breach by Employee of any of the provisions of Sections 1, 2, or 3 of this Agreement, the Company

shall be entitled to a […] permanent injunction restraining Employee from breaching the same.”

Amended Complaint, Ex. A (Agreement, Terms of Agreement, §10). According to the Agreement,

“Employee further agrees that in the event of any such breach, Company shall be entitled to all

costs and expenses incurred as a result, including reasonable attorney’s fees […].” Amended

Complaint, Ex. A (Agreement, Terms of Agreement, §10). The Agreement does not provide for

costs, expenses or attorney’s fees for a “threatened breach.”




                                                 5
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 6 of 25 PageID# 1825



         11.   Upon commencing his employment on February 18, 2015, his title was Account

Manager. Lombardo Dec., ¶5; Chmura Economics & Analytics, LLC’s Objections and Responses

to Richard Lombardo’s First Interrogatories (the “Interrogatories”), Nos. 4, 6 (attached as Exhibit

4). As of May 15, 2017, Mr. Lombardo’s title changed to Senior Account Manager. Interrogatories,

No. 6.

         Termination of Lombardo’s Employment

         12.   Lombardo was consistently the top performing Account Manager and Senior

Account Manager by every measure – sales, renewals and number of touches to prospects and

existing customers. West Dec., ¶12. Lombardo’s book of business represented more than half of

all Chmura’s sales and renewals of JobsEQ and its add-ons. West Dec., ¶12.

         13.   Despite his performance, on October 2, 2019, Lombardo learned that Chmura was

considering operational changes to the sales team and changes to the commission structure which

would materially disadvantage Lombardo. Lombardo Dec., ¶9; Amended Complaint, ¶24.

         14.   Lombardo felt hurt by this and spoke with his direct supervisor, Sales Manager Eli

Auerbach (“Mr. Auerbach”), several times between October 3, 2019 and October 17, 2019.

Lombardo Dec., ¶¶9, 10.

         15.   On October 17, 2019 around 10:00 a.m., after a meeting with Mr. Auerbach,

Lombardo was instructed to leave the office for the day. Lombardo Dec., ¶8.

         16.   On October 21, 2019, Lombardo was placed on unpaid leave. Lombardo Dec., ¶9;

Amended Complaint, ¶33.

         17.   On October 31, 2019, Chmura terminated Lombardo’s employment. Amended

Complaint, ¶41; Lombardo Dec., ¶10; Admissions, No. 3.




                                                6
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 7 of 25 PageID# 1826



       The Laptop

       18.     Lombardo was issued a laptop while employed at Chmura (the “Laptop”).

Lombardo Dec., ¶¶11, 14.

       19.     On December 24, 2019, Lombardo returned the Laptop to counsel for Chmura.

Lombardo Dec., ¶14; Admissions, No. 31.

       20.     According to Chmura, at the time of Lombardo’s termination, the Laptop contained

Lombardo’s notes from two conferences (the Texas Economic Development Conference and the

International Economic Development Council Conference) (the “Notes”) and other “highly

confidential and trade secret information related to Chmura’s customers and sales.”

Interrogatories, No. 20. The Notes included information relating to conversations that Lombardo

had with clients and prospective customers at those conferences. Lombardo Dec., ¶15.

       21.     There is no evidence that Lombardo sold, disclosed, copied, stole, altered,

concealed, or unlawfully accessed, converted, or transferred the Notes or any “highly confidential

and trade secret information.” Chmura’s alleged claims are solely based on the retention of the

Laptop “for several weeks after his separation from Chmura.” Interrogatories, No. 22.

       Lombardo’s Overtime Claims

       22.     Chmura was an enterprise engaged in commerce or in the production of goods for

commerce during Lombardo’s employment. Admissions, No. 1.

       23.     Chmura’s annual gross volume of sales was not less than $500,000 during the last

three calendar years in which Lombardo was employed by Chmura. Admissions, No. 36.

       24.     At all pertinent times, Lombardo was an employee of Chmura. Admissions, No. 4;

Lombardo Dec., ¶¶5, 13.




                                                7
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 8 of 25 PageID# 1827



       25.     Despite being an inside sales representative whose primary duty was to sell JobsEQ

and its add-ons, Chmura classified Lombardo as an exempt employee. Admission, No. 16;

Interrogatories, No. 5; Lombardo Dec., ¶5; West Dec., ¶6.

       26.     Chmura knew that Lombardo worked more than forty hours in a workweek during

his employment at Chmura. Admission, No. 17. Lombardo regularly worked more than forty (40)

hours each workweek. Lombardo Dec., ¶8.

       27.     Lombardo regularly began work at or before 7:00 a.m. (EST) and left work at or

after 5:30 p.m. (EST). Lombardo Dec., ¶6; West Dec., ¶¶13, 14, 15, 16 and 21.

       28.     Lombardo’s geographic sales region included California, Washington, Oklahoma,

Texas, Minnesota and Iowa, among others. Lombardo Dec., ¶7. Accordingly, Lombardo would

regularly receive calls on his way home from the office, after he had arrived home, or while out

after work. Lombardo Dec., ¶7.

       29.     Lombardo regularly worked more than forty (40) hours each workweek. Lombardo

Dec., ¶8. Chmura did not pay Lombardo any compensation for the hours that he worked over forty

(40) hours each workweek. Lombardo Dec., ¶8.

III.   LAW AND ARGUMENT

A.     LEGAL STANDARD FOR SUMMARY JUDGMENT.

       Summary judgment should be granted “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986); see also Freeman

v. Blue Ridge Paper Prods., 529 Fed. Appx. 719, 722-23 (6th Cir. 2013). Under Rule 56(c),

summary judgment is granted when a party with the burden of persuasion fails to produce


                                                 8
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 9 of 25 PageID# 1828



sufficient evidence on an essential element of its case. See Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986).

B.       LOMBARDO IS ENTITLED TO SUMMARY JUDGMENT IN HIS FAVOR AND
         AGAINST CHMURA ON EACH COUNT IN CHMURA’S AMENDED COMPLAINT.

         1.       The Agreement on which Chmura’s claims are based is invalid and unenforceable
                  and, therefore, Lombardo is entitled to summary judgment on all claims based on
                  the Agreement. 3

         Each of Chmura’s claims arises out of the Agreement, which contains overbroad non-

competition, non-solicitation and confidentiality provisions. The Agreement is unenforceable and

cannot form the basis of any claim for relief.

                  a. The Non-Competition and Non-Solicitation Provisions Are Overbroad and
                     Unenforceable.

         “Restrictive covenants binding a departed employee from engaging in employment are not

favored generally and are strictly construed against the employer as to their validity.” Johnson v.

E.R. Carpenter Co., 20 Va. Cir. 380, 384 (Richmond 1990). Under Virginia law, “[a] non-

competition agreement between an employer and an employee will be enforced if the contract is

narrowly drawn to protect the employer’s legitimate business interest, is not unduly burdensome

on the employee’s ability to earn a living and is not against public policy.” Omniplex World Servs.

Corp. v. US Investigations Servs., 270 Va. 246, 249 (2005); see also Alston Studios, Inc. v. Lloyd

V. Gress & Associates, 492 F.2d 279 (4th Cir. 1974). “Because such restrictive covenants are

disfavored restraints on trade, the employer bears the burden of proof and ambiguities in the

contract will be construed in favor of the employee.” Id. (emphasis added). Whether a covenant

not to compete is enforceable is a question of law. Id.


     3
      The Sixth Claim for Relief set forth in the Counterclaim seeks a declaration that the Agreement is unenforceable.
For the reasons set forth in this Section, Lombardo is entitled to Summary Judgment in his favor on the Sixth Claim
for Relief set forth in the Counterclaim declaring that the Agreement is unenforceable.


                                                          9
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 10 of 25 PageID# 1829



       According to the Supreme Court of Virginia:

               These standards have been developed over the years to strike a balance
               between an employee’s right to secure gainful employment and the
               employer’s legitimate interest in protection from competition by a former
               employee based on the employee’s ability to use information or other
               elements associated with the employee’s former employment. By its very
               name, a covenant not to compete is an agreement to prevent an employee
               from engaging in activities that actually or potentially compete with the
               employee’s former employer. Thus, covenants not to compete have been
               upheld only when employees are prohibited from competing directly
               with the former employer or through employment with a direct
               competitor.

Id. (holding that the covenant not to compete was overbroad and unenforceable because the

prohibition in the non-compete was not limited to employment that would be in competition with

Omniplex) (emphasis added).

       “Covenants that are ambiguous, that prevent an employee from doing work unrelated to

the work that they previously did for the employer, or that go beyond the employer’s legitimate

interest are unenforceable.” Fame v. Allergy & Immunology, PLC, 91 Va. Cir. 66, 72 (Roanoke

2015). “[A] covenant not to compete is functionally overbroad and unenforceable if it prevents an

employee from working for companies not in competition with the former employer or it prevents

an employee for pursuing noncompeting employment positions with any employer.” Lasership,

Inc. v. Watson, 79 Va. Cir. 205, 212 (Fairfax Cty. 2009) (holding the non-compete, non-solicitation

and confidentiality clauses over broad and unenforceable).

       “Although Virginia courts will look to the intent of the parties to determine severability of

clauses or provisions, they will not ‘blue pencil’ a contract to make it enforceable.” Better Living

Components, Inc. v. Willard Coleman & Blue Ridge Truss & Supply, 67 Va. Cir. 221, 226-227

(Albemarle Cty. 2005). “The Court will not edit, add to, or otherwise revise an agreement to make

it enforceable.” Fame, 91 Va. Cir. at 71.


                                                10
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 11 of 25 PageID# 1830



       The same standards that apply to non-competition agreements also apply to non-solicitation

agreements. Lasership, Inc, 79 Va. Cir. at 214.

       According to Chmura, it sells a “proprietary software” that “provides demographics and

labor data, such as highly granular occupation forecasts and real-time data about job postings.”

Amended Complaint, ¶9. “Chmura’s team of economists, data scientists, and statisticians also

provide consulting services to help clients interpret and use the data available through it software

products.” Amended Complaint, ¶9. Lombardo’s primary role was to sell the “proprietary

software” – a data technology platform, JobsEQ -- nationwide.

       Despite Chmura’s narrow position in the market selling a niche software product and

Lombardo’s position solely as an inside sales representative for that software product, “Company’s

Business” is so broadly defined in the Agreement that, if enforced, Lombardo could not work in

sales for any company providing any services in:

           •   Economics, which is defined by the Oxford Dictionary as “the branch of knowledge

               concerned with the production, consumption, and transfer of wealth” and which

               includes banks, insurance companies, financial investment firms, accounting firms,

               stock brokerages, and credit-card companies, among many others.

           •   Workforce development, which is undefined in the Agreement, but should include

               companies that provide worker training and human resource consulting firms.

           •   Economic development, which is undefined in the Agreement, but should include

               economic consulting firms such as Bain & Company and McKinsey & Company.

           •   Strategic planning, which Bain & Company defines as “a comprehensive process

               for determining what a business should become and how it can best achieve that




                                                  11
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 12 of 25 PageID# 1831



                  goal” 4 and should include management, operations, information technology, human

                  resource or marketing firms.

              •   Software design and licensing, which is so vast it includes Microsoft, Alphabet

                  (Google), IBM, Facebook, Oracle and many more large and small companies.

         Likewise, Lombardo could not solicit or sell any unrelated services to customers of

Chmura in the above industries despite the lack of competition with Chmura’s products or services.

         Paragraphs 3(b) and (c) of the Agreement are not narrowly drawn to protect any legitimate

business interest of Chmura. Instead, they are overbroad and prohibit Lombardo from seeking

gainful employment in these industries throughout the entire U.S. Paragraphs 3(b) (non-

competition) and (c) (non-solicitation) of the Agreement are unenforceable. Therefore, Lombardo

is entitled to summary judgment on Count II as it pertains to the non-competition and non-

solicitation provisions in the Agreement.

                  b. The Confidentiality Provision is Overbroad and Unenforceable.

         “As with non-competition clauses and non-solicitation agreements, confidentiality

agreements constitute unfavored restraints on trade.” Shenandoah Women's Healthcare, P.C. v.

Scheidt, 2017 Va. Cir. LEXIS 631, *16. The protection afforded to confidential information should

reflect a balance between an employer who has invested time, money, and effort into developing

such information and an employee's general right to make use of knowledge and skills acquired

through experience in a field or industry for which he is best suited. Lasership, Inc, 79 Va. Cir. at

215.

         To be enforceable, a confidentiality agreement must be narrowly drawn to protect the

employer's legitimate business interest, not unduly burdensome on the employee's ability to earn


   4
       See www.bain.com/insights/management-tools-strategic-planning


                                                      12
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 13 of 25 PageID# 1832



a living, and not against public policy. Shenandoah Women's Healthcare LEXIS 631, *16 citing

Lasership, Inc, 79 Va. Cir. at 215. In assessing the reasonableness of agreements under these rules,

Virginia courts focus on the duration of the restraint and the scope of the restraint. Id.

       Terms of an agreement that preclude the disclosure of any information concerning the

business to any person for all time make a confidentiality agreement invalid for that reason alone.

Integrated Direct Mktg., LLC v. May, 129 F. Supp. 3d 336, 341 (E.D. Va. Sept 8, 2015) 336, 341.

See also Shenandoah Women's Healthcare, P.C., LEXIS 631, *17 (holding that the clause

“Physician shall not, during Physician's employment and for all times thereafter…” is

unenforceable because its duration is unlimited) (emphasis added); BB&T Ins. Servs., Inc. v.

Thomas Rutherford, Inc., 80 Va. Circ. 174 2010 WL 7373709, at *5 (Va. Cir. 2010) (holding the

confidentiality clause unenforceable because its duration was “for perpetuity”).

       Additionally, an agreement is not properly limited in scope if it expressly covers all

information, period. Shenandoah Women's Healthcare, P.C., LEXIS 631, *17. Even if a provision

goes on to list specific areas covered, but also expressly notes that “all information” is not limited

to those enumerated categories, it is not properly tailored. Id. See also, Integrated Direct Mktg.,

LLC 129 F. Supp. 3d at 341 (holding that defining confidential information as “any and all

information not publicly known” is unenforceable as it would prevent an employee from ever

disclosing information such as the identity of a company’s janitor service vendor).

       Here, the terms of the Confidentiality Agreement preclude the disclosure of any

information for all time. The provision begins with:

               Employee shall not, during the term of his/her employment and
               thereafter…reveal or disclose to any person outside of the
               Company or use for his/her own benefit or the benefit of any other
               person or entity, any confidential or proprietary information
               concerning the business or affairs of the Company.


                                                  13
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 14 of 25 PageID# 1833



Agreement, ¶1. (emphasis added). Because the Confidentiality Agreement contains no durational

limit, it is invalid and unenforceable.

       Additionally, contrary to law, the Agreement is not narrowly drafted to protect Chmura’s

legitimate business interest. It states, “For purposes of this Agreement, Confidential and

Proprietary Information includes, but is not limited to, the Company’s financial information or

plans; sales and marketing or plans; business or strategic plans…” Agreement, ¶1

(emphasis added). The provision covers a vast scope of categories including pricing, policies,

financing, potential products, potential investors, clients and customers, and personnel

information.

       Although this provision does list specific areas covered, is uses overly broad terms such as

“or related information” as a way to expand its scope and cover additional categories that are not

listed in the Agreement. More importantly, it expressly notes that “all information” is not limited

to those enumerated categories within the provision. (emphasis added). These sweepingly broad

restrictions would limit Lombardo’s general right to use any of the knowledge or skills he gained

through his employment with Chmura. Because the Confidentiality Agreement is not narrowly

tailored to protect Chmura’s legitimate business interests, it is invalid. Therefore, Lombardo is

entitled to summary judgment on Count II as it pertains to the confidentiality provision in the

Agreement.

               c. Because the non-competition, non-solicitation and confidentiality provisions of
                  the Agreement are invalid and unenforceable, all claims based on the
                  provisions fail.

       Chmura bases Count I (breach of contract), Count III (violation of the Defend Trade Secrets

Act) and Count IV (conversion) on the Agreement.




                                                14
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 15 of 25 PageID# 1834



       Count I asserts that Lombardo breached the Agreement by refusing to return “confidential

and trade secret information belonging to Chmura after the termination of his employment…”

Amended Complaint, ¶47. Count III asserts that “Lombardo has misappropriated Chmura’s trade

secrets by retaining them after he no longer had any right to access them […].” Amended

Complaint, ¶70. Chmura bases its conversion claim in Count IV on Lombardo’s alleged failure to

return “its confidential and trade secret information.” Amended Complaint, ¶80. Because the

confidentiality provision is unenforceable, Mr. Lombardo had no obligation to return any

confidential or trade secret information to Chmura. Lombardo is entitled to summary judgment in

his favor on Counts I, III, and IV for this reason alone, in addition to the reasons stated below.

       2.      Lombardo is entitled to summary judgment on Chmura’s breach of contract claim
               (Count I).

       Chmura asserts that Lombardo breached the Agreement by failing to return the Laptop and

confidential and trade secret information belonging to Chmura. Amended Complaint, ¶47.

Chmrua’s allegations fail.

       The elements of a breach of contract claim are “(1) a legally enforceable obligation of a

defendant to a plaintiff; (2) the defendant’s violation or breach of that obligation; and (3) injury or

damage to the plaintiff caused by the breach of obligation.” Filak v. George, 267 Va. 612, 619

(2004). “Proof of damages is an essential element of a breach of contract claim, and failure to

prove that element warrants dismissal of the claim.” Sunrise Continuing Care, LLC v. Wright, 277

Va. 148, 156 (2009).

       Here, Chmura cannot satisfy the elements of a breach of contract action. First, because the

Agreement is unenforceable, Lombardo did not owe Chmura any contractual obligation to return

the Laptop or any alleged confidential or trade secret information. Second, Lombardo returned




                                                  15
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 16 of 25 PageID# 1835



the Laptop to Chmura on December 24, 2019. Finally, Chmura has failed to allege any damage

caused by Lombardo due to the retention of the Laptop and any alleged confidential or trade secret

information. Therefore, Lombardo is entitled to summary judgment on Count I.

       3.      Lombardo is entitled to summary judgment on Count III for violation of the DTSA
               because Lombardo did not misappropriate Chmrua’s trade secrets.

       Chmura alleges that Lombardo violated the DTSA “by retaining [trade secrets] after he no

longer had any right to access them, and after Chmura repeatedly [sic] their return on multiple

occasions.” Amended Complaint, ¶70. Because Lombardo did not misappropriate any trade

secrets, Chmrua’s claim fails.

       To prove liability for an alleged violation of DTSA a Plaintiff must prove that "(1) it

own[ed] a trade secret; (2) the trade secret was misappropriated; and (3) the trade secret implicates

interstate or foreign commerce" as well as damages. Steves & Sons, Inc. v. JELD-WEN, Inc., 2019

U.S. Dist. LEXIS 139818, 2019 WL 3860198 (E.D. Va. August 16, 2019). Under 18 U.S.C. §

1839(5) misappropriation is defined as:

       (A) acquisition of a trade secret of another by a person who knows or has reason to
           know that the trade secret was acquired by improper means; or
       (B) disclosure or use of a trade secret of another without express or implied consent
               by a person who—
               (i) used improper means to acquire knowledge of the trade secret;
               (ii) at the time of the disclosure or use, knew or had reason to know that the
               knowledge of the trade secret was—
                             (i) derived from or through a person who had used improper
                             means to acquire the trade secret;
                             (ii) acquired under circumstances giving rise to a duty to
                             maintain the secrecy of the trade secret or limit the use of the
                             trade secret; or
                             (iii) derived from or through a person who owed a duty to the
                             person seeking relief to maintain the secrecy of the trade secret
                             or limit the use of the trade secret…




                                                 16
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 17 of 25 PageID# 1836



       "Improper means," is defined to include "theft, bribery, misrepresentation, breach or

inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other

means" and does not include "reverse engineering, independent derivation, or any other lawful

means of acquisition." Id. § 1839(6).

       For example, evidence that an employee improperly accessed company files on the server

with the intent to convert a company’s trade secrets (i.e. a data breach) is enough to establish

misappropriation of trade secrets. Space Sys./Loral, LLC v. Orbital ATK, Inc., 306 F. Supp. 3d

845, 2018 U.S. Dist. LEXIS 17756 (E.D. Va. February 2, 2018).

       Furthermore, misappropriation requires acts such as uploading, copying, selling, altering

and concealing a company’s trade secrets. See generally, Hawkins v. Fishbeck, 301 F. Supp. 3d

650, 2017 U.S. Dist. LEXIS 170678, 2017 WL 4613664 (W.D. Va. October 16, 2017). For

instance, courts have found that evidence of looting trade secret documents with the goal of

diverting customers, emailing confidential information from a work email to a personal email

account for personal gain, and transferring confidential information from a secured device to a

personal device with the intent to disclose trade secrets to a competitor, constitute misappropriation

under DTSA. Henry Schein, Inc. v. Cook, 2016 U.S. Dist. LEXIS 81369, 2016 WL 3418537 (N.D.

Cal. June 22, 2016); Earthbound Corp. v. MiTek USA, Inc., 2016 U.S. Dist. LEXIS 110960, 2016

WL 4418013.

       Here, Lombardo did not do any one of the acts set forth above. The Complaint merely

alleges that by retaining the Laptop, Lombardo misappropriated Chmura’s trade secrets. Amended

Complaint, ¶70. However, there is no evidence that Lombardo sold, disclosed, copied, stole,

altered, concealed, or unlawfully accessed, converted, or transferred any of Chmura’s trade secrets.

Furthermore, there is no evidence that Lombardo acquired any of Chmura’s trade secrets through


                                                 17
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 18 of 25 PageID# 1837



improper means. According to the Complaint, “Over the course of his employment, Lombardo had

access to, and used Chmura’s confidential customer and target information, business platform,

reputation, resources and goodwill to expand and service Chmura’s existing client relationships…”

Amended Complaint, ¶13. Any confidential information that Lombardo had access to was granted

to him by Chmura during his employment and for his employment. Therefore, by definition, it was

not misappropriated.

       Furthermore, the information that Lombardo purportedly misappropriated are his own

notes from two conferences he attended that contain the names of people he met. This contact

information for these people was readily available to everyone else that attended the EIDC and

Texas Conferences. The Notes themselves are simply not trade secrets.

       Additionally, there is no evidence to support the accusation in the Amended Complaint that

Lombardo has confidential information on his personal cell phone. Chmura fails to establish what

information is contained on Lombardo’s cell phone, how the information on Lombardo’s phone is

confidential or how it was misappropriated. The Amended Complaint generally states that “[o]n

information and belief, Lombardo also continued to retain confidential information related to

Chmura’s business on his personal cell phone.” Amended Complaint, ¶37.

       Because Chmura cannot show that Lombardo misappropriated any trade secrets on the

Laptop or the alleged trade secrets on his personal phone, its claim under the DTSA fails.

       4.      Lombardo is entitled to summary judgment on Count IV (Conversion).

       Chmura filed a claim for conversion seeking return of the Laptop and “any other Chmura

confidential and trade secret information in his possession.” Amended Complaint, Count IV,

Prayer for Relief. In its Responses to the Interrogatories, Chmura also seeks “lost profits resulting




                                                 18
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 19 of 25 PageID# 1838



from the loss of business opportunities caused by Lombardo’s unlawful retention of Chmura’s

property and trade secrets.” Interrogatories, No. 19. For numerous reasons, Count IV fails.

                  a.        Mr. Lombardo returned the Laptop and, therefore, any claim for conversion
                            of the Laptop fails.

         “Conversion is the intentional exercise of dominion or control over another’s property that

so seriously interferes with the right of another to control it that the actor may justly be required

to pay the full value of the property.” Unlimited Screw Products, Inc. v. Malm, 781 F. Supp. 1121,

(E.D. Va. 1991). 5

         Here, Lombardo returned the Laptop on December 24, 2019 and is not exercising dominion

and control over it. Therefore, as to the Laptop, the conversion claim fails.

                  b.        Likewise, any claim for conversion of trade secrets fails.

                          i.        Because the Agreement is unenforceable, any claim based on
                                    conversion of trade secrets fails.

         As set forth in detail above, the Agreement is unenforceable and invalid. Therefore,

Lombardo is entitled to summary judgment on the conversion claim to the extent it is based on the

obligations set forth in the non-competition, non-solicitation or confidentiality provisions of the

Agreement.

                         ii.        The Virginia Uniform Trade Secrets Act preempts any claim for
                                    conversion.

         “[T]he Virginia Uniform Trade Secrets Act […] ‘displaces conflicting tort, restitutionary,

and other law of this Commonwealth providing civil remedies for misappropriation of trade

secret.” Darton Environmental, Inc. v. FJUVO Collections, LLC, 332 F.Supp.3d 1022, 1032 (W.D.



    5
      Pursuant to Ohio law, “conversion is the wrongful exercise of dominion over property to the exclusion of the
rights of the owner, or withholding it from his possession under a claim inconsistent with his rights.” Joyce v. General
Motors Corp., 49 Ohio St.3d 93, 96 (1990).


                                                          19
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 20 of 25 PageID# 1839



Va. 2018) (citing Va. Code §59.1-341(A)). Conversion claims premised entirely on a

misappropriation of trade secrets are preempted by the Virginia Uniform Trade Secrets Act. Id.;

see also Space Sys./Loral, LLC v. Orbital ATK, Inc., 306 F. Supp. 3d 845, 856 (E.D. Va. 2018). 6

         Here, Chmura bases its conversion claim on the conversion of confidential information and

trade secrets. Because that claim is premised entirely on the misappropriation of trade secrets, it is

preempted by the Virginia Uniform Trade Secrets Act. 7 Therefore, Lombardo is entitled to

summary judgment on Count IV.

                        iii.         The Notes containing prospective clients cannot form the basis of a
                                     conversion claim.

         Chmura also bases its conversion claim on Lombardo’s failure to turn over the Notes.

Chmura’s theory is that it could have closed deals with some of the attendees listed on the Notes

had Lombardo not retained the Laptop containing the Notes. This claim fails.

          “Potential ‘future contracts’ simply will not legally support a conversion claim […].”

Unlimited Screw Products, Inc. v. Malm, 781 F. Supp. 1121, 1131 (E.D. Va. 1991); see also Alan

J. Zuccari, Inc. v. Adams, 42 Va. Cir. 132, 138 (Fairfax Cty. 1997).

         Here, the potential future contracts constitute the only economic value of the notes. These

simply cannot form the basis of a conversion claim. Therefore, Lombardo is entitled to summary

judgment on Count IV.

C.       LOMBARDO IS ENTITLED TO SUMMARY JUDGMENT IN HIS FAVOR ON THE
         FIRST, FIFTH AND SIXTH CLAIMS FOR RELIEF FORTH IN THE
         COUNTERCLAIM.




     6
       Just like the Virginia Uniform Trade Secrets Act, the Ohio Trade Secrets Act supersedes a claim for conversion
of trade secrets. R.C. 1333.61, et seq.; Midwest Energy Consultants, LLC v. Utility Pipeline, Ltd., 5th Dist. Stark, 2006-
Ohio-6232, ¶48.
     7
       Chmura has not filed brought a claim pursuant to the Virginia Uniform Trade Secrets Act or Ohio Uniform
Trade Secrets Act.


                                                           20
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 21 of 25 PageID# 1840



       1.      By failing to pay Lombardo overtime, Chmura violated the Fair Labor Standards
               Act (the “FLSA”), the Ohio Minimum Fair Wage Standards Act (the “OMFWSA”)
               and the Ohio Prompt Pay Act (the “OPPA”).

       Lombardo asserts that Chmura violated the FLSA (First Claim for Relief), OMFWSA

(Fourth Claim for Relief) and OPPA (Fifth Claim for Relief) by failing to pay him for any overtime

hours he worked during his tenure at Chmura. Because Chmura failed to pay him overtime, he is

entitled to summary judgment as to Chmura’s liability under the FLSA, OMFWSA and OPPA.

       Pursuant to 29 U.S.C. §207(a)(1), “no employer shall employ any of his employees who in

any workweek is engaged in commerce […], or is employed in an enterprise engaged in commerce

[…], for a workweek longer than forty hours unless such employee receives compensation for his

employment in excess of the hours above specified at a rate not less than one and one-half times

the regular rate at which he is employed.” “To establish a violation of the FLSA for non-payment

of overtime hours under 29 U.S.C. §207, plaintiff must show that: (1) the employees were

employed by the defendant; (2) the employees were engaged in commerce or in the production of

goods for commerce; (3) the employees were not compensated at a rate of 1.5 times their regular

rate of pay for each hour worked in excess of forty hours for each work week; and (5) none of the

exemptions in 29 U.S.C. §213 applied to the employees’ position.” Acosta v. Mercy Services of

Health, Inc., 2019 U.S. Dist. LEXIS 164351, * (E.D. Va. June 14, 2019). “An employer bears the

burden of proving that a particular employee’s job falls within such an exception.” Darveau v.

Detecon, Inc., 515 F.3d 334, 337 (4th Cir. 2008).

       Pursuant to O.R.C. §4111.03(A), “[a]n employer shall pay an employee for overtime at a

wage rate of one and one-half times the employee’s wage rate for hours worked in excess of forty

hours in one workweek, in the manner and methods provided in and subject to the exemptions of

section 7 and section 13 of the ‘Fair Labor Standards Act of 1938,’ 52 Stat. 1060, 29 U.S.C.A.


                                                21
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 22 of 25 PageID# 1841



207, 213, as amended.” Pursuant to O.R.C. §4113.15(A), “[e]very employer doing business in this

state shall, on or before the first day of each month, pay all its employees the wages earned by

them during the first half of the preceding month ending with the fifteenth day therefor, and shall,

on or before the fifteenth day of each month, pay such employees the wages earned by them during

the last half of the preceding calendar month.”

       Here, Chmura, improperly classified Lombardo as an exempt employee and failed to pay

Lombardo any overtime for the hours that he worked over 40 hours per workweek as required

under both federal and Ohio law. For purposes of the FLSA, Chmura was an enterprise engaged

in commerce during Lombardo’s employment whose annual gross volume of sales was not less

than $500,000 during the last three calendar years in which Lombardo was employed. At all

pertinent times, Lombardo was an employee of Chmura with the title Account Manager and the

job duties of an inside sales representative. Despite being an inside sales representative whose

primary duty was to sell JobsEQ, Chmura classified Lombardo as an exempt employee instead of

non-exempt. Chmura cannot sustain its burden to show that it is exempt from paying Lombardo

overtime under any exception.

       Chmura admits that Lombardo worked more than forty hours in a workweek during his

employment at Chmura. Admissions, No. 17. In fact, Lombardo regularly worked more than forty

hours each workweek. He was one of the hardest working Account Managers and his sales

reflected that. Lombardo was responsible for more than half of all Chmura’s sales and renewals of

JobsEQ and its add-ons. He also was the top performing Account Manager by every measure –

sales, renewals and the number of touches to prospects and existing customers. Lombardo was

regularly in the office by 7:00 a.m. (EST) and worked until at least 5:30 p.m. (EST). Mr. Lombardo

was regularly available for calls after 5:30 p.m. (EST) and routinely received calls from his central,


                                                  22
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 23 of 25 PageID# 1842



mountain and pacific time zone clients after 5:30 p.m. (EST). Therefore, Lombardo would work

in excess of ten hours each work day and in excess of 50 hours each workweek.

       Lombardo, however, was never paid a penny of overtime. Lombardo is entitled to overtime

for each hour he worked in excess of 40 each workweek at the rate of 1.5 times his regular rate of

pay under both the FLSA and Ohio law. Because Chmura has failed to pay Lombardo any overtime

it is not only in violation of the FLSA and the OMFSWA, but also the OPPA. It is well outside of

the time required for an employer to make the required payments under the OPPA. Lombardo is

entitled to summary judgment on his claims under the FLSA, OMFSWA, and OPPA. The only

issue left for adjudication is the amount of overtime to which Lombardo is entitled.

IV.    CONCLUSION

       For the reasons set forth in detail above, Lombardo respectfully requests that this Court

grant Lombardo’s Motion for Summary Judgment and enter Judgment in his favor and against

Chmura as follows:

       1. On Counts I (Breach of Contract), II (Declaratory Judgment), III (Violation of the

           Defend Trade Secrets Act), and IV (Conversion) of the First Amended Complaint;

       2. On the Sixth Claim for Relief (Declaratory Judgment – Invalidity & Unenforceability

           of the Agreement) of Defendant Richard A. Lombardo’s Counterclaim Against

           Plaintiff Chmura Economics & Analytics, LLC (the “Counterclaim”); and

       3. On the First Claim for Relief (Violation of the FLSA), Fourth Claim for Relief

           (Violation of the Ohio Prompt Pay Act), Fifth Claim for Relief (Violation of the Ohio

           Minimum Fair Wage Standards Act) of the Counterclaim as to Chmura’s liability.




                                               23
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 24 of 25 PageID# 1843



                                          Respectfully submitted,


                                          /s/ Thomas J. Powell
                                          Thomas J. Powell, Esq., VSB #27604
                                          3603-D Chain Bridge Road
                                          Fairffax, VA 22030-3244
                                          Tel: (703) 293-9050 | Fax: (703) 293 9075
                                          Email: tom@tjplaw.com

                                          Christine Marie Cooper, Esq. (Ohio Bar
                                          #0079160)
                                          Koehler Fitzgerald LLC
                                          1111 Superior Avenue East, Suite 2500
                                          Cleveland, OH 44114
                                          Tel: (219) 539-9376 | Fax: (216) 916-4369
                                          Email: ccooper@koehler.law
                                          Attorneys for Defendant, Richard Lombardo




                                     24
Case 3:19-cv-00813-REP Document 41 Filed 05/15/20 Page 25 of 25 PageID# 1844



                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Memorandum in Support of Motion

for Summary Judgment has been served on this 15th day of May, 2020, via the Court’s electronic

filing system upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                  /s/ Thomas J. Powell
                                                  Counsel for Richard Lombardo




                                             25
